Citation Nr: 1632108	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-06 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral knee condition.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right shoulder condition, claimed as degenerative joint disease and acromioclavicular joint due to injury.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for cerebrovascular disease resulting in strokes.

4.  Entitlement to service connection for a left shoulder condition.

5.  Entitlement to service connection for a hip condition. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1960 to March 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in issued by the Department of Veterans Affairs (VA) regional office (RO) in Houston, Texas. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

In July 2016, prior to the promulgation of a decision in the present appeal, the Board received written notification from the Veteran requesting a withdrawal of his appeal in its entirety.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran, with respect to the claims on appeal, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015). 

As noted above, in a signed statement received in July 2016, the Veteran indicated that he wished to withdraw from appeal his claims for service connection for bilateral knee condition, a right shoulder condition, a cerebrovascular disease resulting in strokes, a left shoulder condition and a hip condition. 

Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review the matters on appeal, and the appeal must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


